DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/5/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,7,9-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-12,14-17 and 21 of U.S. Patent No. 10,415,897 . Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 1-5,7,9-17 and 20 of the . 
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,415,897 in view of Kappes et al. (US 8,051,902). Claim 1 of the patent includes all of the limitations of the claims 6 and 8 except for the limitation that the monolithic body is made of aluminum casting alloy (claim 6) and the first and second tube are made of stainless steel (claim 8).  Kappes (column 7, teaches a solid matrix tube to tube heat exchanger that has a monolithic body (20) is made of cast aluminum alloy and the tubes embedded within the body is made of aluminum casting alloy for a purpose of enhancing the heat transfer performance of the heat exchanger since metal is known for its high thermal conductivity. It would have been obvious to one having ordinary skill in the art before effective filing date of the invention to use Kappes’s teaching in claim 1 of the patent for a purpose of enhancing the heat transfer performance of the heat exchanger.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose that an electrical circuit, including four nodes, wherein the at least one plenum extending from each of the four faces of the monolithic body is configured as a node of the electrical circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruun et al. (US 2004/0261379A1) discloses a monolithic structure.
Lipp (US 5,373,634) discloses a method of forming alternating flow heat exchanger.
Wachendorfer Sr (US 4,546,827) discloses a monolithic refractory recuperator.
Takeuchi et al .(US 4,533,584) discloses a multi-channel body.
Rogier et (US 4,711,298) discloses heat exchangers molded from refractory material.
S. H. S. Raub et al. (US 3,272,260) discloses a corrosion resistant heat exchanger.
A. Hilliard (US 2,821,369) discloses heat exchangers.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.